In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, made after a hearing, which found petitioner had altered its premises without permission of the authority and suspended its liquor license for a period of 10 days, petitioner appeals from a judgment of the Supreme Court, Queens County, dated October 15, 1979, which confirmed the determination and dismissed the petition. Judgment affirmed, without costs or disbursements. The determination is supported by substantial evidence and the punishment was not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.